DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 12, 15, and 18 are objected to because of the following informalities: 
In claim 1, line 3, “a physical or chemical property” should be “the physical or chemical property”
In claim 1, line 4, claim 4, line 2 “a surface” should be “the surface”
In claim 1, line 7, “the distance” should be “a distance”
In claim 1, line 7, “the device” should be “the depth sensing device”
In claim 1, line 10, “the sequence of frames” should be “a sequence of frames the sequence of frames”
In claim 3, line 2, “a concentration of radioactive material” should be “the concentration of radioactive material”
In claim 4, line 2 “a surface” should be “the surface”
In claim 12, line 1, “a system” should be “the system”
In claim 15, line 1, “a system” should be “the system”
In claim 18, line 2, “a person” should be “the person”
In claim 18, line 2, “a potentially contaminated environment” should be “the potentially contaminated environment”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
	Claim(s) 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 discloses the claim limitation “…a depth sensing device for measuring the distance from the device to the handheld probe being used to survey the surface...” and “…determine a position of the handheld probe relative to the surface being surveyed by the handheld probe, using the identification of the handheld probe and the measured distance to the handheld probe…”. It is unclear to person skilled in the art how to consider where the depth sensing device is located with respect to the surface to be inspected and the handheld device and using the identification of the handheld probe and the measured distance to the handheld probe.  Claims 2-18 are rejected under the same reasons set forth with regard to claims 1 and 19, because they depend directly or indirectly from independent claims 1 and 19.  For the purposes of examination, Examiner’s interpretation is a distance from the depth sensing device to the handheld probe and a position of the handheld probe with respect to the surface being surveyed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tadasha et al. (JP 2017211347 ~ already of record & translation attached) and in view of Marks et al. (US 20120319950).
	Regarding claim 1, Tadashi teaches (Currently Amended) a system (Tadashi: i.e. Radioactive surface contamination density measuring device 2/method – title, para. 0001) for surveying a surface (Tadashi: i.e. inspecting the presence or absence of radioactive contamination or the surface contamination density of articles having various shapes and sizes, test object 100, object to be inspected 100 – fig. 1, paras. 0001, 0046, 0050-0051) to measure a physical (Tadashi: i.e. surface contamination density of articles having various shapes and sizes – para. 0001) or chemical property (Tadashi: i.e. inspecting the presence or absence of radioactive contamination – para. 0100) associated with the surface, the system comprising:
	a handheld probe (Tadashi: i.e. radiation detector 4, radioactive surface contamination density measuring device 2, second arm W, holding part 4, articulated robot arm B, 3, moving mechanism for moving the radiation detector along a predetermined path with respect to an inspection object – fig. 1, paras. 0025, 0045, 0058) for measuring a physical or chemical property at a plurality of locations (Tadashi: i.e. position, 3D model, three-dimensional coordinate information of a large number of measurement points is obtained as point cloud data, which is surface data, nuclear power plants to non-controlled areas are inspected for the presence of radioactive material contamination (radioactive contamination) on their surfaces– figs. 1, 3, paras. 0002, 0025, 0037, 0050) over a surface to be surveyed (Tadashi: fig. 1); 
	a … camera (Tadashi: i.e. surveillance cameras 6a, 6b – figs. 1-2) for capturing … data (Tadashi: i.e. confirming the images from the monitoring cameras 6a, 6b, captures an area in the moving direction  – paras. 0045-0046) of a user (Tadashi: i.e. articulated robot arm 3 – figs. 1, 3, paras. 0045, 0047) holding the handheld probe (Tadashi: i.e. radiation detector 4 is attached to the tip of the articulated robot arm 3 – para. 0046) while the user is using the handheld probe to survey the surface (Tadashi: i.e. movement mechanism for moving the radiation detector 4 maybe any mechanism that can move the radiation detector 4 three-dimensionally along various undulations and irregularities of the surface shape of the test object (i.e. articulated robot arms 3) – fig. 1, paras. 0030, 0033, 0047-0048); 
	a depth sensing device (Tadashi: i.e. 3D laser/shape measuring scanner 5 – figs. 1, 3, paras. 0025, 0036) for measuring the distance (Tadashi: i.e. distance is measured – para. 0037) from the device to the handheld probe being used to survey the surface (Tadashi: i.e. radiation detector  4 and the shape measuring scanner can be positioned close to each directly other above the detected object in the room, and the surface shape and radiation of the object can be measured from above and control unit creates a 3D model corresponding to the object to be measured based on the measurement signal from the shape measuring scanner, and calculates and calculates a radiation measurement position by the radiation detector with respect to the surface shape ~ paras. 0025, 0035-0039); 
	processing circuitry (Tadashi: personal computer 21 - figs. 1-2) configured to: 
	… and 
	determine a position (Tadashi: i.e. calculates the interval and measurement position of the radiation detector 4 with respect to the surface shape of the 3D model– paras. 0046, 0049) of the handheld probe relative to the surface being surveyed by the handheld probe (Tadashi: i.e. calculates the interval and measurement position of the radiation detector 4 with respect to the surface shape of the 3D model– paras. 0046, 0049), using … and the measured distance to the handheld probe (Tadashi: i.e. calculates the interval and measurement position of the radiation detector 4 with respect to the surface shape of the 3D model– paras. 0046, 0049); and 
	a data recorder (Tadashi: i.e. personal computer 21, records the measurement data at any time – fig. 2, para. 0053) and/or a data transmitter for recording and/or transmitting data representative of the physical or chemical property measured by the handheld probe and data representative of an associated position (Tadashi: i.e. calculates the interval and measurement position of the radiation detector 4 with respect to the surface shape of the 3D model, move the radiation detector near the object to be inspected – paras. 0025, 0046, 0049) of the handheld probe, when 
	the handheld probe is determined to be less than a threshold distance (Tadashi: i.e. suitable distance between the detection surface of the radiation detector and the surface of the test object is 5 mm to 1 0 mm, more preferably 5 mm, and it is desired to move the detector while maintaining this distance – para. 0042) from the surface being surveyed.

	However, Tadashi does not teach video camera, a sequence of frames of video data, identify the handheld probe from the sequence of frames of video data;	

Also in the same field of endeavor, Marks et al. (JP 2017211347 ~ already of recorded & translation attached) discloses the following claim limitations:
video camera (Marks: i.e. video capture device 300, digital video camera, web-cam – para. 0058), a sequence of frames of video data (Marks: i.e. video capture device 300 may be any device capable of capturing sequences of video images – para. 0058), identify the handheld … from the sequence of frames of video data (Marks: i.e. object 124, location in coordinate space of the hand 122 (which is holding object 124) is also captured in the digital image captured by the image capture device 105 and user moves his hand down (e.g., as captured in a later frame), a new angle phi.sub.2 will be produced to define the new relative position between the hand 122 and the head 120 of the person 112 – figs. 2-4, paras. 0031-0032, 0034-0036)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Radioactive Surface Contamination Density Measurement System, as disclosed by Tadashi, and further incorporate video camera, a sequence of frames of video data, identify the handheld … from the sequence of frames of video data, as taught by Marks, for the benefit of video game developers incorporating sophisticated operations and mathematics to produce a very realistic game experience (Marks: para. 0002).

	Regarding claim 2, Tadashi and Marks teaches (Original) the system as claimed in claim 1, wherein the handheld probe comprises 
	a handheld contaminant probe (Tadashi: i.e. radiation detector 4 - fig. 1, paras. 0001-0002) for detecting a concentration of a contaminant (Tadashi: i.e. presence or absence of radioactive contamination or the surface contamination density of articles, radioactivity surface contamination density of the test object – paras. 0001-0002, 0041) at the plurality of locations over the surface to be surveyed.  

	Regarding claim 3, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the handheld probe comprises 
	a handheld radiation monitor (Tadashi: i.e. radiation detector 4 - fig. 1, paras. 0001-0002) for detecting a concentration of radioactive material (Tadashi: i.e. presence or absence of radioactive contamination or the surface contamination density of articles – paras. 0001-0002) at the plurality of locations over the surface to be surveyed.  

	Regarding claim 4, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the surface to be surveyed comprises 
	a surface of a structural component in an enclosed environment (Tadashi: i.e. large or heavy structure such as a tank or an electric panel existing in the room of the building 50 is referred to as a test object 100, 101, 102 – paras. 0050, 0057), or a surface of a person (Marks: i.e. person 112, head 120, hand 122, wrist 144, index finger 140, thumb 142 - figs. 2-4, 6A-6F, 7, 8A, 8B) in or having been in a potentially contaminated environment (Tadashi: i.e. obtain the radioactivity surface contamination density of the test object, evaluation of the radioactive surface contamination of the object to be inspected 100 – paras. 0041, 0051).  
The same motivation for claim 4 is applied as above for claim 1.

	Regarding claim 5, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the system comprises 
	an integrated device (Tadashi: i.e. radioactive surface contamination density measuring apparatus 1, crawler carriage 10 – fig. 1, para. 0045) comprising the video camera and the depth sensing device (Tadashi: i.e. radioactive surface contamination density measuring apparatus 1, crawler carriage 10 – fig. 1, para. 0045).  

	Regarding claim 6, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein 
	the handheld probe, the video camera and the depth sensing device are arranged (Tadashi: i.e. radioactive surface contamination density measuring apparatus 1, crawler carriage 10 – fig. 1, para. 0045) to generate and provide separate respective data streams to the processing circuitry (Tadashi: i.e. personal computer 21 creates a 3D model, personal computer 21 confirms the images from the monitoring cameras (6a, 6b), measurement signal from the shape measuring scanner 5, radiation measurement signal from the radiation detector 4 – figs. 1-2, paras. 0046, 0049-0051).  

	Regarding claim 7, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the data recorded and/or transmitted when the handheld probe is determined to be less than the threshold distance from the surface being surveyed is 
	identified as having been captured (Tadashi: i.e. an image capturing device that captures an area in the moving direction, and that the control unit controls the drive of the drive unit based on the image from the image capturing device displayed on the monitor device so that the drive unit can be moved to an arbitrary location – para. 0032) when the handheld probe was determined to be less than the threshold distance from the surface being surveyed (Tadashi: i.e. para. 0042).  

	Regarding claim 8, the above combination teaches (Currently Amended) The system as claimed in claim 1, wherein
	the handheld probe, the video camera and/or the depth sensing device are arranged (Tadashi: fig. 1) to record data representative of a time (Marks: i.e. subsequent capture period occurs at different points in time and the image is captured/analyzed by the computer program – para. 0047; Tadashi: i.e. measurement time – para. 0051) at which their respective data are acquired (Tadashi: i.e. position, 3D model, three-dimensional coordinate information of a large number of measurement points is obtained as point cloud data, which is surface data, nuclear power plants to non-controlled areas are inspected for the presence of radioactive material contamination (radioactive contamination) on their surfaces– figs. 1, 3, paras. 0002, 0025, 0037, 0050).  

The same motivation for claim 8 is applied as above for claim 1.

	Regarding claim 9, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the processing circuitry is configured to
	determine the position of the handheld probe visually (Tadashi: i.e. monitor M – fig. 3, paras. 0033, 0046) using the sequence of frames of video data (Marks: figs. 1B, 2-4).  

The same motivation for claim 9 is applied as above for claim 1.

	Regarding claim 10, the above combination teaches (Original) the system as claimed in claim 9, wherein the handheld probe comprises 
	a particular marking (Marks: i.e. tracking indicator 130, trigger indicator 132 – figs. 5A-5C, 6A-6F)  and the processing circuitry is configured to 
	identify the particular marking using the frames of video data to determine the position of the handheld probe (Marks: i.e. based on the tracking indicator 130, the image capture device 105 will produce a digital image that will be analyzed by the computer 102 to identify the position in coordinate space of the object 124, (xh, yh, zh), (HAND)h – figs. 2-4, 5A-5C, paras. 0031-0032, 0037).  

The same motivation for claim 10 is applied as above for claim 1.

	Regarding claim 11, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein
	the depth sensor is arranged to measure the distance (Tadashi: i.e. distance – paras. 0037, 0042, 0050-0051) from the device to the user (Tadashi: i.e. distance between them is measured – para. 0037) while the user is using the handheld probe to survey the surface (Tadashi: fig. 3), and wherein the processing circuitry is configured to perform 
	skeletal tracking (Marks: i.e. head 120, hand 122, wrist 144, user may position his wrist 144 to place the hand 122 (which is holding the object 124) in front of the image capture device 105 and it is tracked relative to the head of the person 112 – figs. 1B, 2-4, 7, paras. 0031, 0037, 0046) of the user using the sequence of frames of video image data and the determined distance to the user to identify the handheld probe (Tadashi: fig. 3) and to 
	determine the position of the handheld probe relative to the surface being surveyed by the handheld probe (Tadashi: i.e. calculates the interval and measurement position of the radiation detector 4 with respect to the surface shape of the 3D model – fig. 3, para. 0049).  

The same motivation for claim 11 is applied as above for claim 1.

	Regarding claim 12, the above combination teaches (Currently Amended) a system as claimed in claim 11, wherein the processing circuitry is configured to determine the position of the handheld probe by 
	determining the position of a particular part of a body (Marks: i.e. hand 122, wrist 144, head of the person 112, index finger 140, thumb 142 – figs. 1A, 1B, 2-4, 7, 8A, 8B, paras. 0046) of the user using the skeletal tracking, and then looking in the vicinity of the determined particular part of the user's body for the handheld probe (Marks: i.e. hand 122, object 124 – figs. 1B, 2-4, 7, 8A, 8B).  

The same motivation for claim 12 is applied as above for claim 1.

	Regarding claim 13, the above combination teaches (Currently Amended) The system as claimed in claim 11, wherein the processing circuitry is configured to
	perform the skeletal tracking in real time (Marks: i.e. real-time interactive computer animation – figs. 2-4, para. 0065) while the user is performing the survey of the surface using the handheld probe (Tadashi: fig. 3).  

The same motivation for claim 13 is applied as above for claim 1.

	Regarding claim 14, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the processing circuitry is configured to determine the position of the handheld probe by 
	looking in one frame (Tadashi: fig. 3) of the sequence of frames of video data for the handheld probe in the vicinity of the location of the handheld probe in a previous frame of the sequence of frames of video data (Tadashi: i.e. moves the crawler carriage 10 to the vicinity of the inspection object 100 by remote control while confirming the images from the monitoring cameras (6a, 6b) on the monitor M – paras. 0033, 0046).  

	The same motivation for claim 14 is applied as above for claim 1.

	Regarding claim 15, the above combination teaches (Currently Amended) a system as claimed in claim 1, wherein 
	the threshold distance is less than 20 cm (Tadashi: i.e. suitable distance between the detection surface of the radiation detector and the surface of the test object is 5 mm to 1 0 mm, more preferably 5 mm – para. 0042).  

	Regarding claim 17, Tadashi and Marks teaches (Currently Amended) the system as claimed in claim 1, wherein the system comprises 
	a display screen (Tadashi: i.e. monitor M – fig. 3) arranged to display points on the surface that have been surveyed by the handheld probe (Tadashi: i.e. monitor M – fig. 3), the physical or chemical property measured by the handheld probe at each of the points on the surface that have been surveyed and/or the points on the surface that have been surveyed by the handheld probe when the handheld probe was within the threshold distance from the points on the surface being surveyed (Tadashi: i.e. target measurement position of the radiation detector 4 whose distance from the surface of the object to be measured is constant is determined at the measurement interval – paras. 0042, 0051, 0053).  

	Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 1, 4, 11, and 12 above, and is/are therefore rejected on the same premise.

	Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi et al. (JP 2017211347 ~ already of record & translation attached), in view of Marks et al. (US 20120319950), and further in view of Sarkis et al. (WO 2016003862 ~ already of record).

	Regarding claim 16, the above combination teaches (Currently Amended) the system as claimed in claim 1, wherein the system comprises 
	… when the handheld probe is … from the surface being surveyed , when 
	the handheld probe cannot be identified using the frames of video image data and/or when the handheld probe is … over the surface being surveyed.  

	However, Tadashi and Mark do not teach a feedback device arranged to provide feedback information, determined to be more than a threshold distance, and being moved too quickly.	

Also in the same field of endeavor, Sarkis et al. (WO 2016003862 ~ already of record) discloses the following claim limitations:
a feedback device (Sarkis: i.e. display 410, notification 402 – fig. 4, paras. 0047-0048) arranged to provide feedback information to the user (Sarkis: i.e. notification 402, ALERT! – fig. 4, paras. 0047-0048)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Radioactive Surface Contamination Density Measurement System, as disclosed by Tadashi, and further incorporate a feedback device arranged to provide feedback information, determined to be more than a threshold distance, and being moved too quickly, as taught by Sarkis, for the benefit of notifying a user that an image capture device is moving too quickly (Sarkis: para. 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        06/22/2021